Title: From John Adams to Richard Cranch, 15 January 1787
From: Adams, John
To: Cranch, Richard


     
      My dear Brother.
      Grosvenor Square Jan. 15. 1787.
     
     Dr Tufts will give you a Strange Book. I know not whether, the Sentiments of it, will be approved, by the Men of Sense and Letters in America.— if they are, they will make themselves popular in time. if they are not, our Countrymen have many Miseries yet to go

through. if the System attempted to be defended in those Letters, is not the System of the Wisest Men among Us, I shall tremble for the Consequences, and wish myself in any Obscure hole in the World. I am myself, as clearly Satisfied of the infallible Truth of the Doctrine there contained as I am of any Demonstration in Euclid, and if our Countrymen are bent upon any wild Schemes inconsistent with the substance of it, the sooner they remove me, out of their sight the better for I can be of no Service to them, in promoting their Views. I Shall be anxious to know how it is received, and shall be obliged to you to inform me.
     I lament that it is so hasty a Production. it is only Since my Return from Holland in September that I began to collect the materials.— But the Disturbances in New England made it necessary to publish immediately in order to do any good. My Friends in Holland were much employed, in Revolutions. in Several Conversations there, I had occasion to mention some Things respecting Government, which some of those Gentlemen wished to see upon Paper. their desire falling in with the Seditious Meetings in the Massachusetts determined me to write.
     The Field is vast enough, the Materials are Splendid enough, and the subject is of Weight enough to employ the greatest Scholar of the Age, for Seven Years.— I am no great Scholar and have had but a few Months time. but I hope the Men of Genius & Science in America will pursue the subject to more Advantage.
     by the hurry and precipitation, with which the Work was undertaken conducted and compleated, I have been obliged to be too inattentive both to Method and the ornaments of Style, for the present Taste of our Countrymen: for I perceive that Taste and Elegance are the Cry.— This appears to me like establishing Manufactures of Lace, Fringe & Embroidery in a Country before there is any of Silk, Velvet or Cloth.— Our Countrymen are by no means advanced enough in Solid Science and Learning in Mathematicks & Philosophy, in Greek & Latin to devote so much of their Time to Rhetorick. The ignorance of old Mummius, who threatned the Master of the Ship to compell him to replace the Paintings of Apelles if he lost them would become Us much better. I am no Ennemy to Elegance. but I Say no Man has a right to think of Elegance, till he has secured Substance—nor then to Seek more of it, than he can afford. That Taste which for its Gratification will commit Knavery & run in debt beyond the Ability to pay, merits execration. That Elegance

which devours Honour, Truth and Independency: which Scorns Reputations, and can reconcile itself to ignominy, public or private is a Monster that Hercules ought to destroy.
     If the Courts of Justice must be Stopped at the Point of the Bayonet, if the Laws must be trampled under foot to Satisfy Elegance, it is a Dæmon that ought to be sent back to Hell.
     Libertatem, Amicitiam, Fidem, præcipua humani Animi bona. These are essential to human Happiness. Finery, of every kind may be dispensed with, untill it can be reconciled to the other.
     Yours affectionately
     
      John Adams.
     
    